DETAILED ACTION
1.	This Final Office Action is in response to Applicant’s Amendments filed 12/6/2021. Claims 1-8 are currently pending. Claims 9 and 10 were cancelled. The earliest effective filing date of the present application is 8/19/2020.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claims 1-8 are objected to because of the following informalities: 
Claim 1 listed steps include the term “and” twice. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 5 recites “wherein the process ends at step (e).” This is a negative limitation, which requires having basis in the original disclosure, see MPEP §2173.05(i). The mere absence of a positive recitation is not basis for an exclusion.
Claim 6 recites “wherein the receipt data is available as an email” the only prior availability limitation is found in claim 1 reciting “the POS makes the receipt data available to the universal transaction card.” The disclosure discloses the making the email data available to the transaction device by email not the transaction card; therefor, the claims are disclosing new matter.
	Claim 7 recites “wherein in step (d) the receipt is printed on paper” in conjunction with step (d) of the independent claim requires that the transaction device (mobile phone) is printing the receipt. The disclosure discloses the POS printing the receipt; therefor, the claims are disclosing new matter.
Claim 8 recites “wherein in step (d) the receipt data is electronic and sent to the transaction device as a text message” in conjunction with step (d) of the independent claim requires that the transaction device (mobile phone) sending itself a text message. The disclosure discloses the POS/server printing the receipt; therefor, the claims are disclosing new matter. 

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the POS" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner has interpreted this as the POS terminal.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2021/0342817 to Rule et al. (“Rule”) in view of U.S. Pat. Pub. No. 2017/0161709 to Tunnell et al. (“Tunnell”) .

10.	With regards to claim 1, Rule disclosed the limitations of,
the receipt accounting for a transaction event from a point of sale (POS) terminal using a universal transaction card associated with a transaction device, the universal transaction card adapted to interact and complete the transaction event at the POS terminal including providing transaction data to the POS terminal for approval at the POS terminal comprising steps of: (See generally Fig. 3 transaction card in communication with a transaction terminal and a computing device and [0017] discussing the transaction process being completed.) comprising: 
(a) as a result of the transaction event at the POS, the POS makes the … data available to the universal transaction card (See [0019] discussing the applet of the transaction card collecting data from the card memory and/or communications from the transaction terminal after a transaction attempt.);
(b) generating a signal on the transaction card (See [0052]-[0053] discussing the processes of creating a near field communication between the transaction card and the computing device including the read detection by the transaction card to generate data for transfer.); 
(c) receiving the signal in an application open and running on the transaction device (See [0019] discussing the communications between the transaction card and the computing device and [0051] discussing the different possible mobile applications running on the computing device.);
(d) executing by the transaction device as a response to the signal, one or more application features adapted to acquire the …data from the transaction card (See [0019] discussing the communications between the transaction card and the computing device and [0051]-[0053] discussing the different possible mobile applications running on the computing device and the processes of creating a near field communication between the transaction card and the computing device including the read detection by the transaction card to generate data for transfer.), and 
(e) creating additional data including at least categorizing the … data and associating the additional data to the … data at the transaction device (See [0053] discussing generating a read message on the NDEF tag. The examiner is interpreting read as an additional category associated with the data.); and
sending, by the transaction device, …data to a cloud based server (See [0036] discussing the transferring of applet data from the computing device to the servers of the system.).
Rule is silent on the limitations of,
the receipt data and the additional data
However, Tunnell teaches at [0052] that it would have been obvious to one of ordinary skill in the data management art to include the ability to process receipt data and the additional data (See Fig. 2 and [0052] discussing the collection and categorizing of transactional information and sending to a cloud server by the user device.). 
Therefore, it would have been obvious for one of ordinary skill in the data management art before the effective filing date of the claimed invention to have modified the teachings of Rule to include the ability to process receipt data and the additional data, as disclosed by Tunnell. One of ordinary skill in the art would have been motivated to make this modification in order to track expenditures (Tunnell [0052]).  
		
With regards to claim 2, Rule disclosed the limitations of,
wherein the transaction card including at least a writable memory, a micro controller unit (MCU), and a wireless chip for wireless communications (See Fig. 3 depicting the components of the chip on the transaction card including processor, memory, and interfaces, [0029] discussing the memory as read/write memory, [0091] describing different hardware that may be used in the devices to achieve the invention including a microprocessor, and [0017] discussing the interface as NFC.).

12.	With regards to claim 3, Rule disclosed the limitations of,
wherein the transaction device is a wireless mobile phone adapted to communicate with the universal transaction card via a wireless chip (See Fig. 1 depicting wireless communication between the transaction card and the computing device show as a mobile phone, [0019] discussing the computing device as a mobile phone device, and [0052] discussing NFC communication between the transaction card and the computing device. Examiner is interpreting NFC as a type of wireless communication. See also [0091] discussing all the hardware elements and/or software elements that could be used to implement the invention including chips, microchips, and chip sets.).

13.	With regards to claim 4, Roberts disclosed the limitations of,
wherein in step (c) the application is a wallet application or a payment application
application running on the transaction device (See [0051] discussing the computing device application as a mobile banking application. The examiner is interpreting a mobile banking application as a payment application.).


Allowable Subject Matter over Prior Art
14.	The following is an examiner' s statement of reasons for allowable subject matter over the prior art for claims 5-8: 

Claim 5, 
wherein the process ends at step (e) and the receipt data and additional data is stored on the transaction device.

Claim 6, 
wherein the receipt data is available as an email and in step (d) the one or more application features executed is an email request feature generic to an email application.

Claim 7, 
wherein in step (d) the receipt is printed on paper and the receipt data is captured performed by transaction device using a camera imaging feature or scanning feature.

Claim 8, Rule disclosed the limitations of,
wherein in step (d) the receipt data is electronic and sent to the transaction device as a text message, and receipt capture is performed by the transaction device.
The reason for allowable subject matter over the prior art of claims 5-8 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. In Remarks (12/6/2021), Applicant argues that the nearest art, 2018/0025396 Roberts and 2020/0027077 Zarakas, do not teach the amended limitations, the examiner agrees. Upon further searching the examiner could not identify any prior art to teach these limitations of claims 5-8, including Rule and Tunnell. Neither Rule, Tunnell, Roberts, nor Zarakas teach a method has a transaction card send an email or text to a transaction device, ending the process mid-process to store data, nor the transaction device printing a receipt then capturing the receipt with a camera . The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant' s claimed invention.
Response to Arguments
15.	Applicant’s arguments, see remarks, filed 12/6/2021, with respect to drawing objections and 35 U.S.C. §101 have been fully considered and are persuasive.  The drawing objections and §§101 rejections of claims 1-8 has been withdrawn. 
In Remarks (12/6/2021), Applicant argues that the amendments to the are directed to a practical application, examiner agrees. The “generating” and “creating” steps are an improvement to the technological field; therefore, the claims are direct to a practical application.

16..	Applicant’s arguments, see remarks, filed 12/6/2021, with respect to 35 U.S.C. §112 and §103 for claims 1-8 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection for §112 is made in view of Applicant’s amendments and a new ground(s) of rejection for §103 is made in view of  claims 1-4 by Rule and Tunnell.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407.  The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687